DETAILED ACTION
This Office Action is responsive to the amendment filed on 6/30/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Valoti et al, US3896093, in view of Yoichi et al, JP H09-316279.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, US5514772, in view of Yoichi et al, JP H09-316279.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
Regarding both rejections, applicant argues that the claimed invention yields unexpected results.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP § 716.02(d)). The cited examples are not commensurate in scope with the invention as defined in the instant claim.
Applicant attributes the allegedly unexpected results to the addition of the claimed fatty acid amide. The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof; see In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (MPEP § 716.02(d)(I)).  
Note that the claim as currently written only recites the phrase “fatty acid amide”, which is a generic term that reads on any fatty acid amide compound. In contrast, the cited examples were all performed using an emulsified dispersion of the compound ethylene bis-stearic acid amide having an average particle size of 0.5 μm (specification ¶0043). Note that this compound is a bis-amide-i.e., a chemical having a structure containing two fatty acid amide chains. No data has been presented from processes performed using any fatty acid amides other than ethylene bis-stearic acid amide. Given that applicant has provided data obtained using only a single species, it is unclear whether the allegedly unexpected results could be obtained commensurate in scope with the generic claimed term “fatty acid amide”-which reads on any compound containing any number of fatty acid amide chains- or if they are dependent specifically on the use of ethylene bis-stearic acid amide. An ordinary artisan therefore would not be able to determine a trend in the provided data that could reasonably be used to conclude that all fatty acid amides would yield the allegedly unexpected results. Similarly, note that the cited examples were all performed using a core/shell graft copolymer comprising a polybutadiene core and a styrene/acrylonitrile shell; in contrast, the claim only recites the generic term “rubber-reinforced styrenic resin.” The cited examples therefore are not commensurate in scope with the broad range of compounds that fall within the scope of the generic terms used to define the claimed invention.
Finally, note that the claimed invention reads on a process wherein the first and second coagulation baths can be at any temperature, so long the temperature in the second bath is equal to or greater than the temperature in the first bath. In contrast, the examples were all performed using a first bath at 77 °C and a second bath at 93 °C. There is no evidence in the record that the allegedly unexpected results can be obtained at any other temperatures. The cited examples therefore are not commensurate in scope with the invention as claimed. The rejections are therefore maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        \

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765